DETAILED ACTION

	This office action is in regards to the amendment dated January 3, 2022. 
	Claims 1-5, 8 and 19 have been amended; claims 6, 9, 10, 16, 18, 20 and 21 have been amended. Claims 6, 7, 9-18 and 20-25 remain pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 9-11 and 15 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucatello et al. (US 2011/0313643 A1), hereafter Lucatello, and evidenced with Boyer et al. (US 2016/0032846 A1), hereafter Boyer.
Regarding claim 6, Lucatello discloses a method for controlling an internal combustion engine of a powertrain (Fig. 3, [0021]), the internal combustion engine having a plurality of working chambers defined by a plurality of cylinders and a plurality of pistons ([0006-0007]), the method comprising: providing: one of either a belt starter generator or an electric machine (evidenced with Boyer, [0026]), each configured to start the internal combustion engine; a first cylinder (Fig. 4, cylinders I, II, III, IV): a first piston (inherent) configured to move within the first cylinder, the first piston and the first cylinder defining a first working chamber (2), and the first working chamber configured to be fluidly connected to both an intake manifold via an inlet valve, and an exhaust manifold via an exhaust valve [0007]; and a variable valve actuation 
Regarding claim 9, Lucatello discloses the method of claim 6, wherein the first valve lift occurs during an exhaust stroke and the second valve lift occurs during an intake stroke (Fig. 3), the exhaust stroke and intake stroke defining two strokes of a four-stroke engine cycle of the internal combustion engine (Fig. 3).
Regarding claim 10, Lucatello discloses the method of claim 9, wherein the first valve lift (A2) is smaller than the second valve lift (A1, Fig. 3).
Regarding claim 11, Lucatello discloses the method of claim 10, wherein the first valve lift (A2) is smaller than a valve lift of the exhaust valve (B, Fig. 3).
Regarding claim 15, Lucatello discloses a method of claim 6, wherein the first inlet valve lift curve defines an inlet valve opening at a first crankshaft angle and a maximum lift of the exhaust valve occurs at a second crankshaft angle, the first crankshaft angle occurring before the second crankshaft angle within an exhaust stroke of a four-stroke cycle of the internal combustion engine (Fig. 3). 

Regarding claim 16, Lucatello discloses a method for controlling an internal combustion engine of a powertrain (Fig. 3, [0021]), the internal combustion engine having a plurality of working chambers defined by a plurality of cylinders and a plurality of pistons ([0006-0007]), the method comprising: providing: one of either a belt starter generator or an electric machine 
Regarding claim 17, Lucatello discloses the method of claim 16, wherein the first inlet valve lift curve increases an amount of exhaust gas recirculation delivered to the at least one of the plurality of working chambers (title).

 
Claims 6, 7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentile et al. (US 2010/0121558 A1), hereafter Gentile, and evidenced with Boyer et al. (US 2016/0032846 A1).
Regarding claim 6, Gentile discloses a method for controlling an internal combustion engine of a powertrain (Fig. 1 - Fig. 7), the internal combustion engine having a plurality of working chambers defined by a plurality of cylinders (19, Fig. 2) and a plurality of pistons ([0006-0007]), the method comprising: providing: one of either a belt starter generator or an 
Regarding claim 7, Gentile discloses a method of claim 6, wherein the changing the inlet valve lift curve to the first inlet valve lift curve occurs during start-up of the internal combustion engine [0011].
Regarding claim 12, Gentile discloses the method of claim 6, wherein the first inlet valve lift curve defines a closing of the inlet valve before a bottom dead center position of the first piston within an intake stroke of a four-stroke engine cycle of the internal combustion engine (Fig. 4 depicts curve A1 ending at 540 deg./BDC).
Regarding claim 13, Gentile discloses the method of claim 6, wherein the first inlet valve lift curve defines a closing of the inlet valve at a first piston location of less than 90 crank angle 
Regarding claim 14, Gentile discloses the method of claim 6, wherein the first inlet valve lift curve defines an opening of the inlet valve at a first piston location of less than 90 crank angle degrees from a bottom dead center position of the first piston in an exhaust stroke of a four-stroke engine cycle of the internal combustion engine (Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0279323 A1), hereafter Lewis, in view of Lei et al. (US 2003/0164163 A1), hereafter Lei.
Regarding claim 18, Lewis discloses a method for controlling an internal combustion engine of a powertrain, the internal combustion engine having a plurality of working chambers, and each of the plurality of working chambers defined by one of a plurality of cylinders configured to receive one of a plurality of pistons [0013], the method comprising: providing: one of either a belt starter generator or an electric machine [0019], each configured to start the internal combustion engine; a first cylinder (32); a first piston (36) configured to move within the 
Lewis does not disclose a method wherein a valve inlet curve defining a first inlet valve opening event having a first valve lift and a second valve lift different than the first valve lift. Lei discloses a method for controlling an internal combustion engine (200) of a powertrain, the internal combustion engine having a plurality of working chambers (202), and a variable valve actuation system configured to control at least one of an opening time, a closing time, or a valve lift of an inlet valve lift curve [0032]; and changing the inlet valve lift curve to a first inlet valve lift curve (104, Fig. 10), defining a first inlet valve opening event having a first valve lift and a second valve lift different than the first valve lift (Fig. 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Lei to the engine of Lewis in order to control any of intake air flow, exhaust gas flow and/or internal EGR flow.
Regarding claim 20, Lewis modified with Lei discloses the method of claim 18, wherein the first valve lift occurs during an exhaust stroke and the second valve lift occurs during an intake stroke, the exhaust stroke and intake stroke defining two strokes of a four-stroke engine cycle of the internal combustion engine (Fig. 10 of Lei).


Regarding claim 22, Lewis modified with Lei discloses the method of claim 18, wherein the first inlet valve lift curve defines a closing of the inlet valve before a bottom dead center position of the first piston within an intake stroke of a four-stroke engine cycle of the internal combustion engine (Fig. 10 of Lei).
Regarding claim 24, Lewis modified with Lei discloses the method of claim 18, wherein the first inlet valve lift curve defines an opening of the inlet valve at a first piston location of less than 90 crank angle degrees from a bottom dead center position of the first piston in an exhaust stroke of a four-stroke engine cycle of the internal combustion engine (Fig. 10 of Lei).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0279323 A1), in view of Lei et al. (US 2003/0164163 A1), and in further view of Gentile et al. (US 2010/0121558 A1).
Regarding claim 23, Lewis modified with Lei does not disclose a method wherein the first inlet valve lift curve defines a closing of the inlet valve at a first piston location of less than 90 crank angle degrees from a top dead center position of the first piston in a compression stroke of a four-stroke engine cycle of the internal combustion engine. Gentile discloses a method wherein the first inlet valve lift curve defines a closing of the inlet valve at a first piston location of less than 90 crank angle degrees from a top dead center position of the first piston in a compression stroke of a four-stroke engine cycle of the internal combustion engine (Fig. 6). It would have been obvious to a person having ordinary skill in the art before the effective filing .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0279323 A1), in view of Lei et al. (US 2003/0164163 A1), and in further view of Lucatello et al. (US 2011/0313643 A1).
Regarding claim 25, Lewis modified with Lei does not disclose a method wherein the first inlet valve lift curve defines an inlet valve opening at a first crankshaft angle, and a maximum lift of the exhaust valve occurs at a second crankshaft angle, the first crankshaft angle occurring before the second crankshaft angle within an exhaust stroke of a four-stroke cycle of the internal combustion engine. Lucatello discloses a method wherein the first inlet valve lift curve defines an inlet valve opening at a first crankshaft angle and a maximum lift of the exhaust valve occurs at a second crankshaft angle, the first crankshaft angle occurring before the second crankshaft angle within an exhaust stroke of a four-stroke cycle of the internal combustion engine (Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Lucatello to the method of Lewis as modified with Lei, in order to further improve on any of intake air flow, exhaust gas flow and/or internal EGR flow. 
Additionally, adjusting a known system to close/open the intake valve slightly before or after BDC of the intake stroke would have been obvious to one having ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-25 have been considered but are moot because the new ground of rejection does not rely on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747